ARMED SERVICES BOARD OF CONTRACT APPEALS

  Appeal of -                                    )
                                                 )
  Baine Clark Company                            ) ASBCA No. 63092
                                                 )
  Under Contract No. W9124M-20-P-0027            )

  APPEARANCE FOR THE APPELLANT:                     William D. Kirkland, Esq.
                                                     Kirkland, Cain & Horn, PLLC
                                                     Frankfort, KY

  APPEARANCES FOR THE GOVERNMENT:                   Scott N. Flesch, Esq.
                                                     Army Chief Trial Attorney
                                                    MAJ Weston E. Borkenhagen, JA
                                                    CPT Timothy M. McLister, JA
                                                     Trial Attorneys

                                ORDER OF DISMISSAL

         The dispute has been settled. The appeal is dismissed with prejudice.

         Dated: May 2, 2022



                                              BRIAN S. SMITH
                                              Administrative Judge
                                              Armed Services Board
                                              of Contract Appeals

      I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 63092, Appeal of Baine Clark Company,
rendered in conformance with the Board’s Charter.

      Dated: May 2, 2022




                                               PAULLA K. GATES-LEWIS
                                               Recorder, Armed Services
                                               Board of Contract Appeals